Citation Nr: 0112401	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  94-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to an increased rating for an anal fissure, 
currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from June 1981 to September 1988.

During a March 2001 hearing on appeal, the veteran and his 
representative informally raised the issues of entitlement to 
service connection for asthma and depression.  These claims 
are referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The veteran presented sworn testimony in support of his 
claims at a hearing held in Washington, DC in March 2001.  At 
that time, he also presented additional documentary evidence.  
One of these documents shows that he has been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1996.  The VA is required by statute and caselaw 
to obtain and consider the same evidence considered by SSA in 
making any decision regarding entitlement to VA benefits. 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

During the hearing, the veteran testified that he had 
received private medical treatment for his service-connected 
anal fissure.  He also provided copies reflecting some 
private medical treatment.  Prior to further review of the 
increased rating claim, complete records reflecting this 
treatment should be obtained.  Similarly, it appears he 
continues to receive medical treatment from the VA for other 
medical disabilities.  Due to the length of time this appeal 
has been pending, it is appropriate to obtain all recent VA 
medical records, which are not already contained in the file, 
as well.  

In written argument dated in May 2000, the veteran's 
representative requested that the VA obtain treatment records 
from the Newark Department of Health and that the veteran be 
provided with more comprehensive VA examinations.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for the disabilities at issue, including 
the private physician about which he 
testified in the March 2001 hearing, the 
Newark Department of Health, and any 
other providers identified by the 
veteran.  After securing the necessary 
release(s), the RO should obtain these 
records for inclusion in the file.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

4.  The veteran should be afforded VA 
examinations by physicians with 
appropriate expertise to 1) identify, to 
the extent medically possible, the 
etiologies and approximate dates of onset 
of HIV infection and tuberculosis.  With 
respect to the veteran's stomach 
disorder, the examiner should also 
identify as nearly as possible the 
precise nature and diagnosis of the 
disorder.  The claims folder, including 
the records obtained pursuant to the 
above requests, must be made available to 
the examiners for review before the 
examinations.  All tests and studies 
deemed helpful by the examiners should be 
conducted in conjunction with the 
examinations and the results made 
available to the examiners.  The complete 
rationale for all opinions expressed 
should be fully explained.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


